PER CURIAM.
Upon review and consideration of the briefs, record on appeal and oral argument we are of the opinion that no reversible error has been demonstrated. We have carefully considered and reject the retroactive application of the recent decision of the Supreme Court of Florida in Roberts v. State, 335 So.2d 285 (Fla.1976), adopting the so called “Lyles” rule. In this regard, we agree with the reasoning and rationale of the Third District in Williams v. State, La.App., 346 So.2d 554, opinion filed February 8, 1977; but see, Ringgo v. State, 339 So.2d 293 (Fla. 2d DCA 1976). Accordingly, the judgment and sentence are affirmed.
AFFIRMED.
MAGER, C. J., and ALDERMAN, J., concur.
DAUKSCH, J., dissents, with opinion.